Citation Nr: 0305646	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  97-15 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder as secondary to service connected disabilities.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

(The issue of entitlement to a total rating by reason of 
individual unemployability due to service connected 
disabilities will be the subject of a later Board decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to July 1958 
and from May 1984 to September 1987.  He also had service in 
the National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1997 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The case was remanded by the Board in January 1999 and April 
2000.  After the case was returned to the RO for compliance 
with the Board's remand, the veteran claimed entitlement to 
service connection for PTSD.  Service connection was denied 
by the RO in an August 2001 decision, which the veteran 
appealed.  That appeal has been combined with the previous 
issues that were already before the Board.  

Regarding the issue of entitlement to a total rating by 
reason of individual unemployability due to service connected 
disabilities, it is noted that the Board is undertaking 
additional development of this issue pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  38 C.F.R. § 20.903.  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing this issue.




FINDINGS OF FACT

1.  Service connection is currently in effect for 
degenerative joint disease of the lumbosacral spine, with 
left L4-L5 radiculopathy and lumbosacral strain, rated 60 
percent disabling; tinnitus, rated 10 percent disabling and 
gunshot wound scars of the left gluteous area and right 
lumbar area and bilateral hearing loss, all rated zero 
percent disabling.  The veteran's combined evaluation is 60 
percent.  

2.  The veteran's depressive disorder is not of service 
origin and is not related to the veteran's service connected 
disabilities.

3.  A confirmed diagnosis of PTSD is not currently 
demonstrated.  


CONCLUSIONS OF LAW

1.  A depressive disorder was not incurred in or aggravated 
by service and is not proximately due to or the result of a 
service connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that an enacted law, the Veterans Claims 
Assistance Act of 2000 (VCAA), and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well- grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating actions, and 
were provided a Statement of the Case and Supplemental 
Statements of the Case.  The most recent of these, furnished 
in connection with the veteran's claim for service connection 
for PTSD, included a recitation of the law and regulations 
applicable to the VCAA.  In addition, the veteran was 
provided notification of the information and medical evidence 
necessary to substantiate this claim in a letter from the RO 
dated in March 2001.  The RO has also made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  The veteran has been afforded a VA examination 
during the course of this claim and received a hearing on 
appeal.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  It appears that there is no additional evidence that 
could or should be obtained, regardless of which party would 
responsible for submitting the evidence. As such, more 
specific notice is not indicated.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

"When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304 (f).

The veteran has claimed service connection for 
neuropsychiatric disorders on several basis.  During his 
hearing at the RO in October 1997 he stated that his 
depressive disorder was related to his service connected 
disabilities, particularly his low back disability and 
tinnitus.  He also stated that he is bothered by thoughts 
related to the gunshot wound he sustained on active duty. 

It is initially noted that the veteran's service medical 
records contain no complaints or manifestations of a 
psychiatric disorder.  Post-service medical evidence shows 
that the veteran first complained of having had anxiety, 
depression and insomnia in a VA outpatient treatment record 
dated in 1996.  At that time, the veteran stated that he had 
been having these symptoms since an incident that took place 
in July 1985 in which he was shot.  The only earlier 
reference to a possible psychiatric disorder is found in a 
treatment record dated in January 1990.  That record, which 
is written in Spanish, was not intelligible to the 
translator, but for the medication Prozac that was 
prescribed.  

Regarding the contention that the veteran's psychiatric 
disorder is the result of his service connected disabilities, 
it is noted that service connection is currently in effect 
for degenerative joint disease of the lumbosacral spine, with 
left L4-L5 radiculopathy and lumbosacral strain, rated 60 
percent disabling; tinnitus, rated 10 percent disabling and 
gunshot wound scars of the left gluteous area and right 
lumbar area and bilateral hearing loss, all rated zero 
percent disabling.  The veteran's combined evaluation is 60 
percent.  

In support of the veteran's contentions regarding a possible 
relationship between his service connected physical disorders 
and his psychiatric disorder, which is most frequently 
diagnosed as a depressive disorder, it is noted that there 
are statements that establish a possible relationship in the 
medical records of his private physician.  In particular, 
treatment records in January and September 1997 include 
opinions that the veteran was emotionally affected by his 
physical conditions, including some of his service-connected 
disorders.  In October 1997, the veteran was afforded an 
examination by VA for a determination if the current 
psychiatric condition was the direct result of the veteran's 
service connected disabilities.  The examiner, who diagnosed 
the veteran as having a depressive disorder, stated that it 
appeared that the veteran's neuropsychiatric condition had 
been present since the end of 1996 and was not related to his 
service connected conditions.  This opinion was based on the 
lack of any symptomatology or complaints since his military 
service or after the gunshot wound that was sustained during 
service.  

An examination was conducted by VA in May 2000.  An opinion 
was again requested to render an opinion as to whether or not 
there was a possible relationship between the veteran's 
service connected disorders and the development of his 
psychiatric disease.  After reviewing the entire evidence of 
record and conducting an examination, a board of 
psychiatrists rendered a diagnosis of depressive disorder.  
They opined that the veteran's neuropsychiatric condition was 
not as likely as not causally related to his service 
connected disabilities, nor was it aggravated by his service 
connected disabilities.  They noted that it was important to 
clarify that the veteran sought psychological and psychiatric 
treatment after his retirement from an active and productive 
30 years of government service.  

It is clear from the medical opinions of record that, while 
the possibility of a relationship between the veteran's 
psychiatric disorder and his service connected physical 
conditions needed to be explored, the preponderance of the 
evidence is against such a relationship.  The opinion of the 
private physician is equivocal in that only the possibility 
that the veteran was emotionally affected by his physical 
conditions is not as strong as the opinions of the two VA 
psychiatrists that there was clearly no etiological 
relationship.  As such, service connection for a depressive 
disorder is denied.  

Regarding the veteran's claim that service connection should 
be established for PTSD, it is noted that there are 
indications in the claims file that the veteran does have 
PTSD as a result of the gunshot wound he received in 1985, 
while on active duty and for which service connection has 
been established.  The most notably of these is from the 
private physician who has treated the veteran for VA since 
1996.  Several opinions have been received from this 
psychiatrist, the most recent being in February 2002.  The 
reasons given are essentially the same in each statement and 
include the veteran's history as related by the veteran.  
Statements have also been received from the psychologist who 
has been treating the veteran since 1996 for VA.  He also 
included a diagnosis of PTSD, which was listed as a secondary 
diagnosis to the diagnosis of depression and anxiety 
disorder.  The basis for this diagnosis also appears to be 
the history as related by the veteran.  The veteran has also 
received treatment at the Vet Center.  In a statement, dated 
in March 2002, a social worker at the Center indicated that 
the veteran was manifesting symptoms of persistent intrusive 
re-experiencing of a traumatic event, persistent avoidance of 
stimuli associated with this trauma and avoidance of talking 
about the trauma.  No diagnosis of PTSD was made.  

In an attempt to confirm the diagnosis of PTSD, the veteran 
was evaluated by a board of psychiatrists in May 2000 and, 
again in October 2000.  Those psychiatrists rendered an 
opinion that the veteran did not manifest PTSD.  They based 
this opinion on the evaluation of the claims file that 
included a recitation of the various diagnoses that the 
veteran has carried, PTSD, schizophrenia, a sleep disorder, 
severe depression and organicity.  The diagnosis rendered in 
October 2000 was depressive disorder.  The opinion was that, 
based on the veteran's history and records it was considered 
that the veteran did not fulfill the diagnostic criteria for 
PTSD.  

The Board essentially has two sets of opinions regarding 
whether or not the veteran has a confirmed diagnosis of PTSD 
that is the result of service.  The psychologist and 
psychiatrist who have been treating the veteran for a 
psychiatric disorder since 1996 submitted statements in 2002 
to the effect that the veteran did meet the criteria.  Two VA 
psychiatrists, who evaluated the veteran and his medical 
records twice in 2000 do not believe that the criteria have 
been met.  Although the opinion of the veteran's treatment 
providers postdates the VA examinations of May and October 
2000, the information is essentially duplicative of that 
rendered and reviewed by the board of VA psychiatrists prior 
to the rendering of their opinion.  The Board does not find 
the diagnosis made in February and March 2002 to have as much 
weight as the opinions rendered by the Board of psychiatrists 
in 2000.  Clearly the opinions rendered in 2000 were made 
only after a complete review of the medical evidence, and 
were not based on the history as provided by the veteran.  
Such an opinion is more credible to the Board.  Moreover it 
is noted that VA does not follow the "treating physician 
rule" of other courts and adjudicative agencys. Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  

As such, the Board does not find that the veteran has a 
confirmed diagnosis of PTSD.  Accordingly the preponderance 
of the evidence is against the veteran's claims.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including PTSD, is denied.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

